Exhibit 10.14

AMENDMENT No. 12 TO SECURED LOAN AGREEMENT

AMENDMENT TO SECURED LOAN AGREEMENT (this “Amendment”) dated as of November 30,
2009 among WESTLB AG, NEW YORK BRANCH (the “Lender”), U.S. BANK NATIONAL
ASSOCIATION, a national banking association (the “Collateral Agent” and
“Securities Intermediary”), LEASE EQUITY APPRECIATION FUND II, L.P., a Delaware
limited partnership (“LEAF” or the “Seller”), LEAF FINANCIAL CORPORATION, a
Delaware corporation (the “Servicer”), LEAF FUNDING INC., a Delaware corporation
(the “Originator”) and LEAF FUND II, LLC, a Delaware limited liability company
(the “Borrower”).

W I T N E S S E T H:

WHEREAS, the parties hereto are parties to the Secured Loan Agreement, dated as
of June 1, 2005 (as modified, amended or supplemented from time to time, the
“Secured Loan Agreement”);

WHEREAS, pursuant to Section 14.04 of the Secured Loan Agreement, the parties
hereto wish to amend the Secured Loan Agreement and hereby agree that the
Secured Loan Agreement is hereby amended;

WHEREAS, the Borrower paid to the Lender $200,000.00 in connection with the
execution of Amendment No. 10 as a partial advance on the structuring fee that
will be payable upon execution of a further extension of the Expected Facility
Termination Date; and

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

SECTION 1. Definitions.

(a) Whenever used in this Amendment, capitalized terms used and not otherwise
defined herein shall have the meanings set forth in Appendix A to the Secured
Loan Agreement.

(b) Any term that relates to a document or a statute, rule, or regulation
includes any amendments, modifications, supplements, or any other changes that
may have occurred since the document, statute, rule, or regulation came into
being, including changes that occur after the date of this Amendment.

SECTION 2. Amendments.

The definition of Expected Facility Termination Date in Appendix A shall be
struck in its entirety and replaced with:

“Expected Facility Termination Date” means January 29, 2010.

SECTION 3. Advancing. The Lender’s commitment to make Advances pursuant to
Section 2.01 of the Secured Loan Agreement is suspended until the parties
execute the amended and restated Secured Loan Agreement currently under
discussion and an amended fee letter satisfactory to the Lender is executed.



--------------------------------------------------------------------------------

SECTION 4. Effective Date. The effective date of this Amendment shall be the
date hereof.

SECTION 5. Representations and Warranties; No Waivers.

Borrower, LEAF and Servicer each severally represents and warrants (which
representations and warranties shall survive the execution and delivery hereof)
that (a) no unwaived Facility Termination Event or Event of Default (nor any
event that but for notice or lapse of time or both would constitute an unwaived
Facility Termination Event or Event of Default) shall occur due to this
Amendment becoming effective, (b) Borrower, LEAF and Servicer each has the power
and authority to execute and deliver this Amendment and has taken or caused to
be taken all necessary actions to authorize the execution and delivery of this
Amendment, (c) no consent of any other person (including, without limitation,
members or creditors of Borrower, LEAF or Servicer), and no action of, or filing
with any governmental or public body or authority is required to authorize, or
is otherwise required in connection with the execution and performance of this
Amendment, other than such that have been obtained, (d) the Secured Loan
Agreement, as amended by this Amendment, constitutes the legal, valid and
binding obligation of Servicer, LEAF and the Borrower, enforceable against them
in accordance with its terms except as the enforceability thereof may be limited
by bankruptcy, insolvency, moratorium, reorganization and other similar laws of
general application affecting creditors’ rights generally and by general
principles of equity (whether such enforceability is considered in a proceeding
in equity or law), and (e) the execution, delivery and performance of this
Amendment will not violate any provision of any existing law or regulation or
any order or decree of any court, regulatory body or administrative agency or
the certificate of formation or the limited liability company agreement of
Servicer, LEAF or Borrower or any material indenture, agreement, mortgage, deed
of trust or other instrument to which Servicer, LEAF or the Borrower is a party
or by which it is bound. None of the execution and delivery of this Amendment by
the Lender or any other actions of the Lender taken in connection herewith shall
in any respect operate as a waiver of (i) any event that may constitute or but
for notice or lapse of time or both would constitute a Facility Termination
Event or Event of Default or (ii) any right, remedy, power or privilege under
this Loan Agreement, the Note or any other Loan Document whether in connection
with any such event or otherwise.

SECTION 6. Ratification. Upon execution of this Amendment, the Secured Loan
Agreement shall be amended in accordance herewith, and the respective rights,
limitations, obligations, duties, liabilities and immunities of the parties
shall hereafter be determined, exercised and enforced subject in all respects to
such amendments, and the terms of this Amendment shall be a part of the Secured
Loan Agreement for any and all purposes. Except as modified and expressly
amended by this Amendment, the Amendment is in all respects ratified and
confirmed, and all the terms, provisions and conditions thereof shall be and
remain in full force and effect.

SECTION 7. GOVERNING LAW. THIS AGREEMENT SHALL, IN ACCORDANCE WITH SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY CONFLICTS OF
LAW PRINCIPLES THEREOF.

 

2



--------------------------------------------------------------------------------

SECTION 8. Counterparts. For the purpose of facilitating the execution of this
Amendment and for other purposes, this Amendment may be executed simultaneously
in any number of counterparts, each of which shall be deemed to be an original
and together shall constitute and be one and the same instrument.

SECTION 9. Severability of Provisions. If any one or more of the provisions or
terms of this Amendment shall be for any reason whatsoever held invalid, then
such provisions or terms shall be deemed severable from the remaining provisions
or terms of this Amendment and shall in no way affect the validity or
enforceability of the other provisions or terms of this Amendment.

SECTION 10. Amendment. This Amendment may be amended or modified from time to
time by the parties hereto, but only by an instrument in writing signed by each
of the parties hereto.

SECTION 11. Headings. The Section headings are not part of this Amendment and
shall not be used in its interpretation.

[REMAINDER OF PAGE IS INTENTIONALLY LEFT BLANK]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

LEAF FUND II, LLC,   as Borrower   By:  

 

    Name:     Title: LEASE EQUITY APPRECIATION FUND II, L.P.,   as Seller   By:
  LEAF FINANCIAL CORPORATION,     as General Partner   By:  

 

    Name:     Title: LEAF FINANCIAL CORPORATION, as Servicer   By:  

 

    Name:     Title: LEAF FUNDING INC., as Originator   By:  

 

    Name:     Title:



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as

Collateral Agent and Securities Intermediary

  By:  

 

    Name:     Title: WESTLB AG, NEW YORK BRANCH, as Lender   By:  

 

    Name:     Title:   By:  

 

    Name:     Title: